     Case 3:16-cv-00590-MMD-WGC Document 21 Filed 07/02/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     TACUMA J. M’WANZA,                               Case No. 3:16-cv-00590-MMD-WGC
7                                        Plaintiff,                  ORDER
             v.
8
      Q. BYRNA et al.,
9
                                     Defendants.
10

11          This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

12    former state prisoner, who appears to be incarcerated again. (ECF Nos. 1-1, 11, 12.) On

13    June 9, 2020, the Ninth Circuit vacated the Court’s order denying Plaintiff’s motion for

14    reconsideration seeking to reopen his case. (ECF No. 18.) The Ninth Circuit’s mandate

15    now having issued (ECF No. 19), the Court vacates the portion of its prior order denying

16    Plaintiff’s motion for reconsideration (ECF No. 13 at 1-2). Per the Ninth Circuit’s order

17    (ECF No. 18 at 2), the Court will evaluate Plaintiff’s motion for reconsideration (ECF No.

18    12) using the four-factor test for excusable neglect outlined in Pioneer Investment

19    Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 395 (1993) in a

20    separate, forthcoming order.

21          DATED THIS 2nd day of July 2020.

22

23
                                                MIRANDA M. DU
24                                              CHIEF UNITED STATES DISTRICT JUDGE

25

26
27

28
